Citation Nr: 1602873	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  08-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2005 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held at the RO in July 2010 before the undersigned Veterans' Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.

This matter was previously before the Board in April 2011 and August 2014, and was remanded for additional development.  As will be discussed below, there has not been substantial compliance with the prior remand directives.  Accordingly, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that after the August 2014 remand, the Veteran's file was converted to paperless formats using Virtual VA and Veterans Benefits Management Systems (VBMS).  It appears that at least one of the paper records has not been scanned into the electronic systems and the paper file has not been returned to the Board.  Specifically, the March 2007 rating decision and the August 2008 statement of the case indicate that the Veteran's claim for allergic rhinitis was filed on September 13, 2006.  The September 13, 2006 claim for allergic rhinitis is not of record.  Accordingly, on remand the AOJ must ensure that all documents included in the Veteran's paper file, to include his September 13, 2006 claim, are returned to the Board in either a paper or electronic format. 

Additionally, VA treatment records obtained during the last remand, contain a March 2013 vocational rehabilitation note indicated that the Veteran reported occupational difficulties due to his various disabilities, was provided a vocational rehabilitation application, and instructed to submit it to the RO if he desired vocational rehabilitation services.  The record contains no indication whether the Veteran applied for vocational rehabilitation benefits.  Nevertheless, as the current electronic record is incomplete, the Board cannot presume that the lack of further reference to vocational rehabilitation is evidence that the Veteran did not apply for benefits.  As any outstanding vocational rehabilitation records may be pertinent to the Veteran's claim, on remand, any available vocational rehabilitation records must be obtained and associated with the record.

The development requested in the Board's August 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication.

In pertinent part, the August 2014 remand directed that the Veteran be provided a VA examination to determine whether he had a current disability, and if so, to determine the etiology of that disability.  The Veteran was provided a VA examination in November 2014.  However, that examination report is inadequate for adjudicating the claim.  The examiner indicated that the Veteran had a current diagnosis of allergic rhinitis, but opined that it was less likely than not related to his military service.  However, the examiner noted that the Veteran's December 2006 VA examination was negative for any allergic rhinitis complaints or history.  The Board notes that this statement is inaccurate  Not only did the Veteran report having hard phlegm, post nasal drip, sinus pressure, and frequent nasal discharge, the December 2006 examiner diagnosed the Veteran with allergic rhinitis.  Accordingly, the examiner's negative opinion was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value.").  Additionally, the examiner improperly relied on an absence of documented medical treatment.  Specifically, the examiner appeared to rely heavily on the fact that the Veteran's current treatment records did not document treatment for allergic rhinitis and that the Veteran's reported treatment was limited to over-the-counter medication.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  As the November 2014 nexus opinion is inadequate, on remand, an adequate addendum opinion must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the Veteran's electronic claims file is complete by associating the September 13, 2006 claim for allergic rhinitis and any other outstanding documents.

2.  Obtain and associate with the record any VA vocational rehabilitation records for the Veteran.  All attempts to obtain these records must be documented in the claims file

3.  Obtain and associate with the record all VA treatment records for the Veteran dated from August 2014 to present.  All attempts to obtain these records must be documented in the claims file.

4.  Obtain an addendum opinion from the November 2014 examiner, or if unavailable, an appropriate substitute.  If the examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  A copy of the claims folder should be provided to the examiner in conjunction with the examination.  After reviewing the evidence of record, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's allergic rhinitis began in service, was caused by service, or is otherwise etiologically related to active service.

The examiner should specifically address the Veteran's service treatment records from October 2005 and August 2006, noting multiple upper respiratory tract infections, the August 2006 treatment record from Bay Area Urgent Care indicating that the Veteran was diagnosed with an upper respiratory infection and sinusitis, and the December 2006 and November 2014 VA examination diagnosing the Veteran with allergic rhinitis. 

The examiner should also address the Veteran's testimony from his July 2010 hearing that he has intermittent rhinitis symptoms every couple of months, which he treats with over-the-counter medication.  

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




